Citation Nr: 1215275	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  09-42 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to eligibility for education benefits under the Montgomery GI Bill-Selected Reserves (Chapter 1606) (MGIB-SR).

(The issue of entitlement to a waiver of the recovery of indebtedness in the amount of $434.86, is the subject of a separate decision of the Board)


WITNESS AT HEARING ON APPEAL

The appellant's husband


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The appellant has various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma.  In that decision, the RO denied entitlement to eligibility for MGIB-SR education benefits.  Jurisdiction over the appellant's claim has remained with the RO in New York, New York.

The appellant's spouse testified before the undersigned at a January 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the appellant's claims folder.


FINDING OF FACT

The Department of Defense (DOD) has determined that the appellant is not eligible for MGIB-SR education benefits.


CONCLUSION OF LAW

The criteria for entitlement to eligibility for MGIB-SR education benefits are not met.  10 U.S.C.A. § 16132 (West 2002); 38 C.F.R. §§ 21.1034, 21.7540(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).
There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to MGIB-SR education benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Analysis

Education benefits are available to members of the Selected Reserve under the Montgomery GI Bill-Selected Reserve (Chapter 1606 of Title 10, United States Code).  In order to be eligible for MGIB-SR education benefits, a reservist who is not a Reserve officer (1) shall enlist, reenlist, or extend an enlistment as a Reserve for service in the Selected Reserve so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension; (2) must complete his or her initial period of active duty for training; (3) must be participating satisfactorily in the Selected Reserve; and (4) must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C., Chapter 30.  38 C.F.R. § 21.7540(a).

The Reserve components decide who is eligible for the MGIB-SR program and VA makes the payments for the program.  VA regulations provide that a determination of an individual's eligibility for MGIB-SR benefits is to be made by the Armed Forces.  10 U.S.C.A. § 16132; 38 C.F.R. § 21.7540(a).  Such determination is binding upon VA.  See 38 C.F.R. §§ 21.1034, 21.7540(a).

The evidence reflects that the appellant had been in receipt of MGIB-SR education benefits, but that her most recent application for such benefits, which was received by the agency of original jurisdiction (AOJ) in October 2008.  That application was denied because the Army Reserve had reported that she was not eligible for such benefits.  That determination was based on a finding that she had not enlisted for a period of obligated service with the Selected Reserve for a period of at least 6 years.

Information received from DOD in August 2009 confirms that the appellant was not eligible, nor had she ever been eligible, for MGIB-SR education benefits because she had not enlisted for a 6 year commitment with the Selected Reserve.  She had been assigned to the Retired Reserve since July 2008.  

The appellant and her spouse have reported and testified that the appellant has participated in various periods of active duty with her Reserve unit. Documentation has been submitted showing reflects numerous periods of ACDUTRA and INACDUTRA.  At the time of the January 2011 hearing, the appellant was on active duty.  Further, the appellant had been granted MGIB-SR education benefits on previous occasions.

Nevertheless, the service department has verified that the appellant is not eligible for MGIB-SR education benefits because she has not enlisted for a 6 year commitment with the Selected Reserve.  This determination is binding on VA.  See 10 U.S.C.A. § 16132; 38 C.F.R. §§ 21.1034, 21.7540(a).  The appellant has not submitted any evidence to otherwise indicate that the service department has determined that she is eligible for such benefits. 

Where, as here, the law and not the evidence is dispositive, the appellant's claim for eligibility for MGIB-SR education benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).







							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to eligibility for MGIB-SR education benefits is denied.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


